JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Defendant-appellant Clarence Hurt appeals the sentences imposed by the trial court for multiple counts of forgery, in violation of R.C. 2913.02(A)(2). Hurt pleaded guilty to three counts of forgery. Pursuant to an agreed sentence, the trial court sentenced him to forty-five days in the Hamilton County Justice Center and to three years of community control on each count. After Hurt violated the conditions of his community control on two separate occasions, the trial court sentenced him to eleven months on each count with two of the sentences running concurrently and the third made consecutive to the first two. Pursuant to Anders v. California,1 Hurt's appointed counsel has advised this court that, after a thorough review of the record, he can find nothing that would arguably support Hurt's appeal, and he has moved this court for permission to withdraw as counsel. Under Anders, this court is now charged with the task of independently reviewing the record for any prejudicial errors that would warrant the reversal of the trial court's judgment. We have done so, and we concur in counsel's conclusion that the proceedings below were free of error prejudicial to Hurt. We, therefore, overrule counsel's motion to withdraw from his representation of Hurt and affirm the judgment of the trial.
Our determination that the proceedings below were free of prejudicial error also compels our conclusion that there were no reasonable grounds for this appeal. But, due to Hurt's indigency, we allow no penalty.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Winkler, P.J., Gorman and Sundermann, JJ.
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.